Citation Nr: 0908254	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

By a May 2008 decision, the Board reopened previously denied 
claims of service connection for left ear hearing loss, right 
ear hearing loss, and tinnitus.  By that same decision, the 
Board remanded the reopened claims for additional 
development.

In February 2009, the Board received pertinent evidence 
forwarded from the RO in the form of a medical examination 
and opinion by a private doctor.  The evidence was submitted 
in a timely manner to the RO but it was received by the RO 
after transfer of the claims file to the Board.  See 
38 C.F.R. § 19.37(b) (2008).  Generally, without a submitted 
waiver of review of the evidence by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review.  See 38 C.F.R. § 20.1304(c) (2008).  However, in 
light of the Board's determination below-a full allowance of 
the benefits sought on appeal-referral of the evidence is 
not required.  Id.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran developed hearing 
loss of the left and right ears as a result of his active 
military service.

2.  It is as likely as not that the Veteran developed 
bilateral tinnitus as a result of his active military 
service.




CONCLUSIONS OF LAW

1.  The Veteran has left ear hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The Veteran has right ear hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  The Veteran has bilateral tinnitus that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that he has hearing loss and tinnitus in 
both ears resulting from his active military service during 
World War II.  Specifically, he believes that the claimed 
disabilities are attributable to in-service exposure to loud 
noises, such as from the noise of gun fire from various types 
of weapons, including fire from large guns on ships.  The 
Veteran alleges that the exposure to gun fire primarily took 
place when he was stationed in and around combat zones in the 
Philippines and he was without ear protection.  Thus, he 
believes that service connection is warranted.

In response to a record request from the RO in July 2005, the 
National Personnel Records Center indicted that the Veteran's 
service records were likely destroyed by a fire.  
Nevertheless, several of the Veteran's service treatment and 
personnel records have been associated with the claims file.  
A review of those records reveals that an entrance 
examination was conducted in March 1943.  Under the hearing 
portion of the examination, the Veteran's right ear was 
listed as 15/15 and his left ear was listed as 10/15.  It was 
noted that the Veteran had a congenital external deformity of 
the ear lobes.  Notably, the word "none" was typed next to 
the sections for "other defects and/or diseases or other 
remarks" and "summary of defects in order of 
significance."

Other than dental records, only one treatment records exists.  
A June 1943 record shows that the Veteran was seen for a 
complaint of loss of hearing approximately three months after 
the entrance examination.  A Medical Corpsman noted that the 
Veteran had impaired hearing in the left ear for several 
years.  The Veteran was once advised to have his adenoids 
removed.  The record indicated that the Veteran had a small 
adenoid vault, that his tonsils were small, and that he had 
his left eardrum retracted once.  No specific diagnosis was 
provided and the treatment consisted of inflation of the left 
ear with relief.

The service records do not contain any other information 
regarding in-service complaints of hearing loss or ear 
problems.  Additionally, there are no documented incidences 
of in-service noise exposure.  A separation examination was 
conducted in January 1946.  Whispered voice testing was 15/15 
for both the left and right ear.  No defects were noted by 
the examiner.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at 
entry.  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).

Based on the available service records, it is clear that the 
Veteran must be presumed sound with respect to any conditions 
involving his right ear and for tinnitus.  Right ear testing 
resulted in 15/15 on entrance and no right ear conditions 
(other than deformity of the earlobe) were noted at that 
time.  Additionally, tinnitus was not noted on the entrance 
examination and there were no associated complaints, such as 
ringing in the ears.  Therefore, the Board finds that the 
Veteran is presumed to have been in sound condition when he 
entered active service for the claimed disabilities of right 
ear hearing loss and tinnitus.

With regards to the claimed left ear hearing loss, there is 
at least some question as to whether the Veteran was sound at 
entrance or whether there was a pre-existing condition.  The 
entrance examination appeared to reflect a clinical finding 
pertaining to the left ear.  The exact type of hearing test 
was not provided but the result of the hearing test was 10/15 
for the left ear compared to 15/15 for the right ear.  
Importantly, despite the 10/15 test, the examiner did not 
note that the Veteran had hearing loss or some similarly 
described disability in the left ear under the sections for 
noting defects and diseases.  Initially, for the presumption 
of soundness to not be applicable, a condition must be noted 
on the entrance examination.  Only such conditions as are 
recorded in examination reports are to be considered noted.  
38 C.F.R. § 3.304(b).  Even though a clinical finding was 
apparently documented at entrance, hearing loss of the left 
ear was not noted.  In contrast, a deformity of the earlobe 
was explicitly noted.  A similar notation regarding hearing 
loss of the left ear would have been evidence of a pre-
existing condition.  However, because there was no such 
notation, the presumption of soundness applies.

As noted above, the presumption of soundness is a rebuttable 
presumption.  A condition pre-existing acceptance and 
enrollment must be demonstrated by clear and unmistakable 
evidence (obvious or manifest).  The United States Court of 
Appeals for Veterans Claims (Court) has held that such an 
evidentiary standard is an onerous one and that the result 
must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 
(1999).

Evidence of pre-existing left ear hearing loss consists of 
the clinical finding of 10/15 hearing on the entrance 
examination, as well as the Veteran's own reported history 
during treatment for a complaint of loss of hearing in June 
1943.  The Veteran apparently informed the Medical Corpsman 
that he had impaired hearing in the left ear for several 
years.  In subsequently submitted statements, the Veteran has 
indicated that he in fact had good hearing prior to service.  
In a statement dated in June 1994, the Veteran's sister 
stated that the Veteran did not have hearing problems prior 
to service.  She stated that any pre-service ear problems 
were related to colds or allergy congestion that did not 
require any medical treatment.

In August 2008, a VA examiner addressed the issue of 
inception of left ear hearing loss.  The examiner found that 
the Veteran had a pre-existing condition prior to entering 
military service.  The examiner appeared to rely solely on 
the June 1943 service record pointing to the Veteran's own 
admission of having left ear problems prior to his enlistment 
in the military.

Even when a Veteran provides a history of the pre-service 
existence of a condition at an entrance examination, the 
regulations provide that the reported history does not 
constitute a "notation" of the condition but must be 
considered together with all of the other evidence.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

The primary evidence of a pre-existing condition is the 
Veteran's in-service reported history of left ear hearing 
impairment.  The August 2008 examiner provided a medical 
opinion in support of a pre-existing condition, but the 
rationale for the opinion was based on the Veteran's reported 
history.  Such a history, without additional evidence, can 
not provide the basis for a finding of a pre-existing 
condition.  Moreover, although the Veteran's entrance 
examination listed the hearing ability in his left ear as 
10/15, the separation examination listed it as 15/15.  The 
conflicting findings suggest that one, if not both, of the 
test results is in error.  Thus, the results have little 
probative value.  In consideration of this evidence, the 
Board does not find that clear and unmistakable evidence 
exists that demonstrates that the Veteran had a pre-existing 
left ear condition (except for deformity of the earlobe), 
including left ear hearing loss.  That is, it is not 
undebatable that such is the case.  Therefore, the 
presumption of soundness has not been rebutted and the Board 
finds that the Veteran is presumed to have been in sound 
condition when he entered active service for the claimed 
disability of left ear hearing loss.

The Veteran's primary theory for substantiating the three 
claims rests on establishing in-service noise exposure.  As 
noted above, explicit documentation of noise exposure is 
absent from his service records.  The Veteran's discharge 
records document that he was a medical technician and he 
performed his duties in the Philippine Islands.  As a medical 
technician, the records show that the Veteran was assigned 
with the 122nd Station Hospital where he assisted medical 
officers in the care and treatment of the sick, injured, and 
wounded.  He also helped prepare casualties for evacuation 
and participated in the Battle of Luzon.

The service records do not indicate that the Veteran 
personally participated in combat with the enemy during his 
period of service.  However, the records suggest that he was 
in the vicinity of the battlefield where he was likely 
exposed to the noise of nearby gun fire.  The Veteran's 
statements are significant because the RO determined that 
some of the Veteran's service records are not available as a 
result of fire.  The destroyed records may have contained 
information documenting that the Veteran participated in 
combat.  Thus, the Veteran's statements are the only 
available evidence of in-service noise exposure.  Although 
the Veteran is not competent to provide a diagnosis of 
chronic hearing loss or tinnitus having onset during service, 
he is competent to report factual matters of which he had 
firsthand knowledge, such as the loud gun fire.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  As a 
result, the Board finds that the Veteran's statements 
regarding in-service noise exposure represent sufficient lay 
evidence to establish an event or injury that occurred during 
military service.

Although an in-service diagnosis of hearing loss or tinnitus 
was not made, evidence of a current hearing loss disability, 
including tinnitus, and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for the claimed 
disabilities.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Post-service medical records include a March 1974 letter from 
H.P.H., M.D., wherein Dr. H.P.H. recalls that he began 
treating the Veteran in 1966 for ear problems, including 
hearing impairment.  It was noted that the Veteran reported 
an approximate history of hearing impairment of 25 years.  
Surgeries were performed on both the left and right ear by 
Dr. H.P.H. and he noted that there was evidence of a prior 
surgery on the right ear dating back to 1962.

There are no medical records documenting any earlier post-
service treatment or a diagnosis of sensorineural hearing 
until many years after service.  Thus, service connection is 
not warranted for any sensorineural hearing loss on a 
presumptive basis because there is no objective evidence that 
the disability manifested itself to a compensable degree 
within one year of the Veteran's separation from military 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Other private treatment records from the Norman Regional 
Hospital and the Baptist Medical Center show that the Veteran 
underwent treatment for ear problems, including for hearing-
related problems, from 1979 to 1994.  The treatment included 
several ear surgeries and the Veteran was diagnosed with 
bilateral hearing loss.  The first instance of a documented 
complaint of tinnitus was in October 1993.  It was noted in a 
VA treatment record that the Veteran began to experience 
tinnitus after surgery of the right ear in April 1993.  The 
treatment providers during this time period noted the 
Veteran's reported history of longstanding hearing loss.  
However, none of the treatment providers provided a medical 
opinion as to the origin of the Veteran's hearing loss or 
tinnitus.

The Board remanded the claims in part to have the Veteran 
examined to determine whether he in fact has impaired hearing 
for VA purposes.  In August 2008, the Veteran underwent VA 
audiological examination.  Auditory thresholds and Maryland 
CNC speech recognition scores resulting from the examination 
clearly show that the Veteran has impaired hearing for VA 
purposes.  The examiner provided a diagnosis of severe-to-
profound mixed hearing loss in the left ear and profound, 
primarily sensorineural hearing loss in the right ear.  
Tinnitus was also indicated by the examiner.  Accordingly, 
the evidence establishes that the Veteran has the claimed 
disabilities.

Four medical professionals have provided an opinion as to the 
origin of the Veteran's hearing loss and tinnitus.  The 
Veteran submitted a letter from J.M. of Audio Recovery, Inc., 
dated in June 2005.  J.M. noted the Veteran's complaints of 
hearing loss and ringing in both ears and the Veteran's 
perception that the symptoms had worsened since military 
service.  The Veteran related his experiences of in-service 
noise exposure from various gun fire.  J.M. diagnosed the 
Veteran with profound sensorineural hearing loss in the left 
ear and complete loss of hearing in the right ear with 
bilateral tinnitus.  After reviewing the Veteran's service 
records and noting the potential noise levels, J.M. gave the 
opinion that it was as likely as not that noise exposure in 
the military contributed to the Veteran's hearing loss and 
tinnitus.

The August 2008 VA examiner also provided an opinion as to 
the etiology of the Veteran's hearing loss and tinnitus.  As 
noted above, the examiner concluded that the Veteran's left 
ear hearing loss ultimately pre-existed military service 
based on the Veteran's self-reported history in service.  In 
regards to the right ear, the examiner gave the opinion that 
it was more likely than not that right ear hearing loss was 
related to post-service treatment for middle ear problems.  
The examiner pointed to the absence of any documented right 
ear hearing loss or treatment during service.  With respect 
to tinnitus, the examiner concluded that the Veteran's 
tinnitus was secondary to his bilateral hearing loss.  He 
reasoned that complaints of tinnitus were not documented 
until many years after service.  The examiner stated that it 
was less likely than not that any of the three disabilities 
was related to in-service acoustic trauma.

The Veteran submitted a letter dated in August 2008 from 
L.L.I., an audiologist at Hearing Solutions.  The Veteran's 
history of in-service noise exposure near a combat area and 
long history of hearing loss and tinnitus were noted.  L.L.I. 
provided a diagnosis of severe-to-profound sensorineural 
hearing loss in the left ear and profound sensorineural 
hearing loss in the right ear.  Tinnitus was diagnosed for 
only the left ear.  After reviewing the Veteran's service 
history, L.L.I. found that it was just as likely as not that 
at least some of the Veteran's hearing loss and tinnitus were 
the result of exposure to hazardous noise while in service.

A third private medical opinion was received from the Veteran 
in the form of an independent medical examination conducted 
by J.W.E., M.D. of the Ellis Clinic.  Dr. J.W.E. noted the 
Veteran's in-service noise exposure, his current complaints 
of hearing loss and tinnitus, and his reported history of 
hearing-related problems since military service.  Dr. J.W.E. 
was also able to review L.L.I.'s August 2008 opinion letter.  
Dr. J.W.E. gave the opinion that the Veteran's injuries, 
impairments, and disabilities set forth in the report were as 
likely as not due to and a consequence of the Veteran's 
service.  Dr. J.W.E. reasoned that the Veteran had 
significant noise exposure during World War II and that he 
did not have significant post-service noise exposure.  Dr. 
J.W.E. also based his opinion on the examination, review of 
medical and/or service records, his education training and 
experience, and reasonable medical probability and certainty.

In this case, there are conflicting medical opinions with 
respect to the relationship between the Veteran's hearing 
loss and tinnitus and his in-service noise exposure.  The 
Board must weigh the opinions in light of the entire record.  
See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

Three private medical professionals have linked at least some 
of the Veteran's hearing loss and tinnitus to noise exposure 
from loud gun fire near combat zones that occurred during the 
Veteran's military service.  Although J.M., L.L.I., and 
Dr. J.W.E. were not able to review the entire claims file, 
the three professionals related an accurate history of the 
Veteran's circumstances of service and his post-service 
complaints of and treatment for hearing loss and tinnitus.  
Additionally, it appears that the Veteran may have provided 
the professionals with copies of at least some of the service 
records for review.  In any event, the Court has held that 
claims file review is not a requirement for private medical 
opinions as it pertains to obtaining an overview of a 
veteran's medical history.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303 (2008).

Although the VA examiner came to a different conclusion 
regarding a nexus between current disability and military 
service, the Board does not find that opinion to be any more 
probative or persuasive than the private opinions.  All four 
opinions were provided after taking a history from the 
Veteran and an examination.  Moreover, there is no 
significant difference in expertise apparent from the 
reports.  At the least, the Board does not find the VA 
examiner's opinion regarding the left ear useful as the Board 
has found that the Veteran is presumed to have been sound 
when he entered military service.  

The Board notes that when reasonable doubt exists in 
connection with a claim, it will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  Reasonable doubt exists as to whether the Veteran's 
hearing loss and tinnitus are attributable to in-service 
noise exposure.  When resolving reasonable doubt in favor of 
the Veteran, the Board finds that it is at least as likely as 
not that the Veteran developed hearing loss in both ears and 
tinnitus as a result of his active military service.  
Although only left ear tinnitus was noted in the August 2008 
private opinion, tinnitus in both ears has been diagnosed on 
several occasions.  Consequently, service connection is 
warranted for left ear hearing loss, right ear hearing loss, 
and bilateral tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


